FORET, Judge.
This is a suit for separation. Plaintiff, Lee Dell Scroggs Deen, filed suit for separation based on cruel treatment. Defendant, Robert Owen Deen, reconvened, seeking a legal separation based on abandonment and cruel treatment. The trial court granted a legal separation based on the mutual fault of the plaintiff and defendant. Plaintiff has appealed, urging error in the trial court’s finding of mutual fault.
The trial court, in its reasons for judgment, stated:
“Without reciting all of the facts and circumstances brought out at the trial, the Court feels that the parties to this marriage never did appear to be able to get along without fussing and bickering much more than the average married couple. Mrs. Deen finally, either for these reasons or some other, left the matrimonial domicile. Interestingly enough, Mr. Deen indicated an apparent desire for her to return.
* * * * * *
“Although Mr. Deen’s total conduct appeared to be somewhat more excessive than Mrs. Deen’s, she did her share to such an extent as to lead the Court to the conclusion that the separation was the mutual fault of both parties.”
After carefully reviewing the record, we are of the opinion that the trial court did not err in finding mutual fault. For these reasons, the judgment and the findings of the trial court are affirmed.
Costs of this appeal are assessed against plaintiff-appellant.
AFFIRMED.